106 F.3d 442
323 U.S.App.D.C. 173
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Anthony C. BRANDON, Appellant.
No. 95-3153.
United States Court of Appeals, District of Columbia Circuit.
Jan. 03, 1997.

Before RUTH BADER GINSBURG, SENTELLE, and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's order filed July 6, 1995, be affirmed.  The defendant's due process rights were not violated because he received a harsher sentence for possessing with intent to distribute crack cocaine than he would have received for possessing with intent to distribute the same amount of powder cocaine.  United States v. Thompson, 27 F.3d 671, 678 (D.C.Cir.), cert. denied, 115 S.Ct. 650 (1994).  Therefore, his counsel at the plea hearing and on appeal was not ineffective for failing to raise this issue.  See United States v. Kleinbart, 27 F.3d 586, 593 (D.C. Cir.1994) (holding that to establish ineffective assistance of counsel the movant must demonstrate that counsel's performance was deficient and that this deficiency prejudiced the movant).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.